ORDER
PER CURIAM.
Appellant Samuel Reece (Movant) appeals the judgment denying his Rule 29.15 motion for post-conviction relief without a hearing. We previously affirmed Movant’s convictions for first degree murder and armed criminal action. State v. Reece, 985 S.W.2d 407 (Mo.App.1999). Movant now contends his trial counsel was ineffective for failing to object to a variance between the indictment charging him as a principal and the jury instruction that went to accomplice liability.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s decision is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).